Citation Nr: 0106569	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for left 
ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted a non-compensable disability 
evaluation for left ulnar neuropathy.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2. The veteran is left hand dominant.

3.  The veteran's left ulnar neuropathy is productive of no 
more than mild incomplete paralysis manifested by:  
complaints of constant numbness on the ulnar aspect of the 
fifth digit and the palm; complaints of sensitivity to cold; 
markedly decreased sensation to pinprick of the ulnar half of 
the fifth digit; and markedly decreased sensation to pinprick 
of a 3 by 1 cm. patch of the distal ulnar aspect of the palm.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 10 percent 
for left ulnar neuropathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.321 and Part 4, including § 4.124a, Diagnostic Code 8516 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a zero 
(0) percent disability evaluation following an award of 
service connection for left ulnar neuropathy.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In that regard, the Board is not 
aware of any pertinent medical evidence that has not yet been 
associated with the claims file.  Moreover, the record 
contains a comprehensive VA examination dated as recent as 
April 1999.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. See 
38 C.F.R. § 4.31.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

A brief review of the history of this appeal is as follows.  
In March 1999, the veteran filed a claim for entitlement to 
service connection for left ulnar neuropathy.  In a July 1999 
rating decision, the veteran was awarded service connection 
for left ulnar neuropathy, and a non-compensable rating was 
assigned from March 1999.  That decision was based on 
evidence that included the veteran's service medical records, 
as well as a VA examination.  The veteran disagreed with the 
non-compensable rating, and initiated this appeal.  
Essentially, the veteran maintains that he should be assigned 
a 10 percent disability rating.  

The veteran's left ulnar neuropathy is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, as non-compensable.  
See 38 C.F.R. § 4.31.  Pursuant to Diagnostic Code 8516, a 10 
percent disabling rating is given for mild incomplete 
paralysis of the major or minor ulnar nerve and a 30 percent 
disabling rating is given for moderate incomplete paralysis 
of the major or minor ulnar nerve.  In evaluating diseases of 
the peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve. See 38 C.F.R. § 4.124a.  Further, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. Id. 

Turning to the evidence of record, the veteran was afforded a 
VA examination in April 1999.  The veteran presented with 
complaints of constant numbness on the ulnar aspect of the 
fifth digit and palm, as well as increasing sensitivity to 
cold in the same distribution.  He reported that he is left 
hand dominant.  Upon examination, the VA examiner found that 
musculature was grossly normal.  The left hand was within 
normal limits including range of motion.  The left fifth 
digit had normal strength and dexterity.  The veteran was 
able to grasp, push, pull, twist, probe, and touch with the 
left fifth digit.  Sensation was in intact with the exception 
of the ulnar half of the fifth digit, which was markedly 
decreased to pinprick, as well as a 3 by 1 cm. patch of the 
distal ulnar aspect of the palm.  Strength was within normal 
limits and there was no lack of endurance following 
repetitive use.  An electromyogram revealed left ulnar 
sensory neuropathy and motor unit changes in a branch of the 
ulnar nerve.  The veteran was diagnosed with ulnar neuropathy 
and mild degenerative joint disease.

The Board has carefully reviewed the evidence of record, and 
finds that a 10 percent disabling rating is warranted under 
Diagnostic Code 8516, but no higher.  In this regard, the 
medical findings of record indicate that the veteran has 
complained of constant numbness on the ulnar aspect of the 
fifth digit and palm since his in-service injury, as well as 
an increased sensitivity to cold.  Upon examination by the VA 
in April 1999, the veteran was found to have left ulnar 
sensory neuropathy.  Sensation of the ulnar half of the fifth 
digit was markedly decreased to pinprick, as well as a 3 by 1 
cm. patch of the distal ulnar aspect of the palm.  In looking 
at the notation under diseases of the peripheral nerves, the 
rating schedule provides for evaluating incomplete paralysis, 
major or minor, as mild when the involvement is wholly 
sensory.  38 C.F.R. § 4.124a.  In the present case, the Board 
finds that the veteran's symptoms are evident of sensory 
impairment and thus, warrant an increase to 10 percent 
disabling, major or minor.   

However, while the Board finds that an increase to 10 percent 
is warranted, there is no evidence of moderate incomplete 
paralysis, major or minor, to warrant a 30 percent rating.  
The veteran's range of motion for the left hand is within 
normal limits, there is no decrease in grip strength, no lack 
of endurance following repetitive use, and the veteran is 
able to grasp, pull, and twist with the left fifth digit.  As 
such, the Board finds that an increased rating to 10 percent 
disabling, major or minor, under Diagnostic Code 8516 is 
warranted, but no higher.

The Board points out that in a July 1999 rating decision, the 
veteran was service-connected for a wound, laceration to the 
left fifth finger under Diagnostic Code 5227, as non-
compensable from May 1946.  This matter is not currently on 
appeal.  The RO sought clarification from the veteran as to 
issues on appeal and the veteran specifically limited the 
issue on appeal to entitlement to an increased rating for 
left ulnar neuropathy in his VA Form 9 filed in August 1999.  
Hence, the Board has limited its discussion to the rating 
criteria regarding neurological disorders, and has not 
considered the rating criteria for the musculoskeletal system 
at this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
ulnar neuropathy and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the veteran's left ulnar neuropathy during the entire period 
from the initial assignment of a noncompensable rating to the 
present time.  See Fenderson, supra.  The current medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent rating, major or minor.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.

Further, in the present appeal, there is no evidence of 
record that the veteran's disability at issue in this appeal 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent rating for left ulnar 
neuropathy, major or minor, is granted.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

